Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 of W. Morris et al., US 17/319,848 (May 13, 2021) are pending and under examination.  

Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

1. A process comprising: contacting a feed stream comprising an active pharmaceutical ingredient (API) and a contaminant with an adsorbent at purification conditions to adsorb at least a portion of at least one contaminant onto the adsorbent and provide a purified API stream; wherein the adsorbent is a metalorganic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand, the MOF further having at least one functional moiety which is able to bind with at least one contaminant in the feed solution




(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth is considered very large in view of the generic nature of the claimed method.  For example, claim 1 is directed to:

(1) any active pharmaceutical ingredient;
(2) any contaminate ;
(3) any “metal-organic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand”.

The claim 1 recitation of “active pharmaceutical ingredient” is quite broad as it encompasses any drug/pharmaceutical.  Dependent claims 2-23 do not further limit this term.  



The claim 1 limitation of “metal-organic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand” is considered broad for the following reasons.  Metal–organic frameworks (MOFs) are hybrid compounds where metal nodes are linked into infinite arrays through multitopic ligands.  Z. Yin et al., 378 Coordination Chemistry Reviews, 500-512 (2019) (page 500).  As discussed in Z. Bao et al., 9 Energy and Environmental Science, 3612-3641 (2016) (see Bao at page 3634, col. 2) “MOFs possess a higher degree of tailorability because of the almost infinite number of possible metal–ligand combinations”.  Claims 1-17 do not limit the MOF with respect to either the metal or the bidentate ligand.  Claims 18-20 provide some limitation with respect to the metal.  Claim 22 provides some limitation with respect to the bidentate linker.  Claims 23 is the narrowest regarding the MOF as it recites species.  

State of the Prior Art/Level of Predictability in the Art 

Applicant’s claims are directed to “a metalorganic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand”.  Thus, Applicant’s claims are more specifically directed to post synthetic modification of  metal organic frameworks with bidentate ligands to obtain  metal organic frameworks useful in purification/separation.  This art is considered unpredictable for the following reasons.  

Although the chemistry of metal organic frameworks has been explored over decades, a better understanding regarding metal–ligand interaction that can result in intriguing topological features is still a challenge.  M. Ahamad et al., 49 Dalton Transactions, 14690-1   Ahamad teaches that conventional synthetic protocols by choosing a specific organic linker do not always lead to the formation of  metal organic frameworks with desired topologies and structures. Ahamad at page 14691, col. 1.  Ahamad teaches that in the last few years, post-synthetic modification of  metal organic frameworks (e.g., adding bidentate ligands as instantly claimed) has emerged as a new field that allows the tuning of  metal organic frameworks with desirable topology and chemical structure in a predictive manner.  Ahamad at page 14691, col. 1.  However, Ahamad teaches that the success rate in the case of post-synthetic modification is very rare due to an awareness of the best experimental conditions and the ability of  metal organic frameworks to retain their crystallinity with the framework intact.  Ahamad at page 14691, col. 1.  Yin echoes Ahamad’s teaching that post synthetic modification of mof’s is a relatively new field.  Z. Yin et al., 378 Coordination Chemistry Reviews, 500-512 (2019) (see time line at page 501, Fig. 1).  Yin further teaches that In the face of great success, challenges remain for the field; for exploring of new reaction types, post-synthetic exchange, elimination, installation and polymerization are just at the very early stage.  Yin at page 511, col. 1.  Yin further teaches that there are enormous challenges for current techniques to time-dependently characterize the special domain, surface, local pores of  metal organic framework.  Yin at page 511, col. 2.  In this regard, Bloch teaches that pore analysis of metal organic frameworks post modified with ligands is challenging.  W. Bloch et al., Nature Chemistry (2014).  Bloch teaches that post-synthetic metallation is employed strategically to imbue metal–organic frameworks (MOFs) with enhanced performance characteristics. Bloch at Abstract; Bloch at page 1, col. 2.  However, Bloch teaches that obtaining precise structural information for metal-centred reactions that take place within the pores of these materials has remained an elusive goal, because of issues with high symmetry in certain  metal organic frameworks, lower initial crystallinity for some 

In view of the foregoing, the art regarding post synthetic modification of  metal organic frameworks to obtain functionalized  metal organic frameworks with new properties is both relatively new and unpredictable.  The law requires an enabling disclosure for relatively new or unpredictably technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03 (citing Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (‘[n]ascent technology, however, must be enabled with a ‘specific and useful teaching’).  

It is further noted that the practice of the claims requires one of skill in the art to determine (for each API and each contaminate) a relationship between the  metal organic framework’s functional moiety and the contaminate so as to practice the claim 1 limitation of “at least one functional moiety which is able to bind with at least one contaminant”.  In view of the above discussion regarding the unpredictability of functionalized metal organic frameworks in the first instance, this claim 1 element evidences the difficulty/challenges for any particular contaminant sought to be removed from an API.  Kenyon teaches that impurities can reside or appear during the synthesis or storage of drug substances and products, and can take many forms (organic, inorganic, residual solvents, metals, packaging materials).  M. Kenyon et al., 48 Regulatory Toxicology and Pharmacology, 75-86 (2007) (see page 75, col. 1).  See also, ICH guideline Q3D (R1) on elemental impurities (2019) (this reference is recited in claim 2) (“[e]lemental impurities in drug products may arise from several sources; they may be residual catalysts that were added intentionally in synthesis or may be present as impurities (e.g. through interactions with processing equipment or container/closure systems or by being present in components of the drug product)”.  Thus, the nature of the impurity, and its functional/binding properties to the bidentate ligand of the metal organic framework adds significant unpredictability when one of skill considers the initial unpredictability of metal organic framework design and preparation.  

Guidance in the Specification and Working Examples

The specification teaches specific ligands and specific metal organic frameworks that can be employed.  Specification at pages 7-8, [030]-[032].  

The specification presents several working Examples regarding post functionalization of specific MOFs.  Specification at pages 15-17 (Examples 4-9).  The specification presents working example 10 of the claimed method, where a tetrahydrofuran solution of ibuprofen containing varying amounts of Pd(OAc)2 (100 ppm or 300 ppm) was stirred with each of nine functionalized MOFs and filtered.  Specification at pages 17-18.  The data in Tables 1 and 2 indicate that the tested MOFs were effective at reducing the Pd(OAc)2 content in an ibuprofen/THF solution.  

However, neither the art of record nor the specification provides specific guidance regarding how to determine a functional relationship between the contaminate and the metal organic framework ligand such that the metal organic framework ligand will selectively bind to the contaminate in the nano/microporous metal organic framework environment.  

Further, neither the art of record nor the specification provide guidance permitting extension of removal of Pd(OAc)2 from a THF/ibuprofen solution to the design of specific “metalorganic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand” so as to be able to reduce the level of contaminants generally in APIs generally.  


The Quantity of Experimentation Needed Is Undue

In the current case, claims 1-23 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:

1. A process comprising: contacting a feed stream comprising an active pharmaceutical ingredient (API) and a contaminant with an adsorbent at purification conditions to adsorb at least a portion of at least one contaminant onto the adsorbent and provide a purified API stream; wherein the adsorbent is a metalorganic framework (MOF) comprising metal ion corner atoms and a linker molecule which is at least a bidentate ligand, the MOF further having at least one functional moiety which is able to bind with at least one contaminant in the feed solution

without undue experimentation.  The claims are broadly directed any contaminant and any API, where specific guidance is absent in the art of record and specification regarding how to design the correct functionalized MOF that is specific for a particular contaminant in a particular API.  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) the extremely large claim breadth; (2) the disclosure of a working directed to only one API (ibuprofen) and only one contaminate (Pd(OAc)2) under only two sets of concentration conditions; and (3) that the art regarding design of ligand-functionalized MOFs is relatively new and unpredictable.  

The law requires an enabling disclosure for relatively new or unpredictably technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03 (citing Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (‘[n]ascent technology, however, must be enabled with a ‘specific and useful teaching’).  

Another important consideration is that neither the art of record nor the specification provides specific guidance regarding how to determine a functional relationship between in the nano/microporous metal organic framework environment.  As discussed above Bloch teaches that obtaining precise structural information for metal-centred reactions that take place within the pores of these materials has remained an elusive goal.  

Claim 15 is considered the narrowest claim with respect to the nature of the MOF bidentate ligand.  Still claim 15 is directed to any contaminant and any API, where the recited ligand can be housed in any metal organic framework.  Thus, claim 15 is non-enabled for the same reasons (in view of same Wands factors) discussed above.  

Claim 23 is considered the narrowest claim with respect to a specifically recited metal organic framework.  As above, claim 23 is directed to any contaminant and any API and thus is extremely broad.  As discussed above, Kenyon teaches that impurities can reside or appear during the synthesis or storage of drug substances and products, and can take many forms (organic, inorganic, residual solvents, metals, packaging materials).  M. Kenyon et al., 48 Regulatory Toxicology and Pharmacology, 75-86 (2007) (see page 75, col. 1).  See also, ICH guideline Q3D (R1) on elemental impurities (2019).  Claim 23 is necessarily directed to a significant number of inoperative embodiments in consideration of the large variation of potential contaminants (at varying concentrations) that may be present in any particular API.  MPEP § 2164.08(b).  

The specification does not clearly identify the claim 23 operative embodiments or how to determine the operative embodiments.  However, the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. MPEP § 2164.08(b).  But claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.  MPEP § 2164.08(b) (citing In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971)).  



It can be argued that practice of the full scope of claim 23 merely requires that one of skill in the art select a claim 23 MOF and test (under varying conditions of concentrations, temperatures and solvents) whether it selectively binds to a particular contaminant present in a particular API.   However, the rational in support of the § 112 rejection of claim 23 is that neither the art or record nor the specification support that the broad recitations of “contaminant” and “API” reasonably bound the area in which claim 23’s listing of specific MOFs can be reasonably practiced.  In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).  Applicant has demonstrated the concept of the claim 23 MOFs with only one API (ibuprofen) and with only one contaminant (Pd(OAc)2).  Specification at pages 17-18.  And neither the art of record nor the specification provide guidance to extend the working example to “contaminant” and “API” generally.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Peng et al., 9 Nature Communications (2018) (“Peng”) in further view of N. Galaffu et al., 11 Organic Process Research & Development, 406-413 (2007) (“Galaffu”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

Y. Peng et al., 9 Nature Communications (2018) (“Peng”)

Peng teaches a broad-spectrum metal organic framework heavy metal ion trap (BS-HMT) possessing strong metal chelating groups with non-specific high affinity toward different heavy metal species, high loading amount and atomic-level dispersion of chelating groups exceptional water/chemical stability facilitating multiple use and regeneration, and high efficiency in both batch adsorption offering potential possibility for practical applications.  

In the experimental section, Peng teaches that MOF-808-EDTA was prepared by adding activated MOF-808(Zr) to EDTA-2Na in a solution containing 50 ml of water heating to 60 °C for 24 h and obtaining a white precipitate by filtration and washing with water.  Peng at page 7, col. 2.  

In “Single-component batch adsorption experiments”, Peng teaches that a total of 22 heavy metal ions (La3+, Nd3+, Pr3+, Ce3+, Eu3+, Gd3+, Zr 4+, Fe3+, Mn2+, Hg2+, Rh3+, Ru3+, Cd2+, Pb2+, Sn2+, Zn2+, Cu2+, Co2+, Ni2+, Pt2+, Pd2+, and Sb3+) were selected as target ions by preparing a stock solution.  Peng at page 7, col. 2.  Peng teaches that MOF-808-EDTA (0.010 g) was added into a glass bottle containing 10 ml stock solution of heavy metal ions with the concentration of 10 ppm.  Peng at page 7, col. 2.  Peng teaches that the mixture was kept at room temperature for 24 h and filtered through a 0.22 μm membrane filter and the filtrates were measured by using ICP-MS to determine the residual metal content.  Peng at page 8, col. 1.  Peng discloses the experimental results in Fig. 3a–c, where MOF-808-EDTA was shown to perform excellently, and for all the tested metal ions, the removal efficiencies are >99%. Peng at page 3, col. 2.  Peng discloses that owing to the fact that EDTA-modified material has both hard and relative softer sites together with high coordination number, MOF-808-EDTA exhibits ultrahigh removal efficiency toward all three types of heavy metal ions.  Peng at page 3, col. 2.  

In a “Breakthrough experiment”, Peng teaches that MOF-808-EDTA sample (about 3.0 g) was packed into a column with inner diameter of ~10 mm. The packed sample length is about 6 cm.  Peng at page 8, cols. 1-2.  Then an aqueous solution containing 19 kinds of heavy metal ions (La3+, Nd3+, Pr3+, Ce3+, Eu3+, Gd3+, Zr 4+, Fe3+, Mn2+, Hg2+, Rh3+, Ru3+, Cd2+, Pb2+, Sn2+, Zn2+, Cu2+, Co2+, and Ni2+) was then passed through the column at room 

Peng teaches clearly teaches and every limitation of claims 1, 5, 11, 16, 17, 18-20 except that Peng does not teach purification of an API.  Peng also teaches the additional limitations of claims 4, 6, 7, 8, 9, 10, 12, 14, and 15 as follows:

Respecting claim 4, Peng teaches MOF-808-EDTA is a white precipitate which meets the claim 4 limitation of spheres/irregularly shaped particles.  

Respecting claim 6, Peng teaches 0.10 g of MOF-808-EDTA in 10 ml aqueous stream solution, which is 1% adsorbent/weight of stream % (w/w%) thereby meeting the claim 6 range.  

Respecting claims 7, 10, and 12 Peng teaches ambient conditions (room temperature/pressure), which falls within the claim 7, 10, and 12 ranges. 

Respecting claim 8, Peng teaches in the “Breakthrough experiment”, that MOF-808-EDTA sample (about 3.0 g) was packed into a column with inner diameter of ~10 mm. The packed sample length is about 6 cm.  Then an aqueous solution containing 19 kinds of heavy metal ions  was then passed through the column at room temperature,  Peng therefore meets the claim 8 limitations.  

Respecting claim 9, in the “Breakthrough experiment” Peng teaches a flow rate of 0.25 ml min−1 through a 10 mm diameter (0.785 cm2 in cross-sectional area) column.  As the 3/h) per unit cross-sectional area (cm2) of a given column, Peng teaches a linear velocity of 0.32 cm/min, which meets the claim 9 linear velocity limitation. 

Respecting claims 14 and 15, MOF-808-EDTA includes ethylenediaminetetraacetic acid (EDTA), which comprises “at least one of sulfur or nitrogen atom in its structure” (claim 14).  Peng therefore meets the claim 14 and 15 recitations respecting the “functional moiety”.  

Respecting claim 21, MOF-808-EDTA includes ethylenediaminetetraacetic acid (EDTA), which “comprises a linker backbone comprising one or more groups selected from saturated or unsaturated, linear, branched or cyclic alkyl”. Peng therefore meets the claim 21 recitations respecting the “linker molecule”.  

Regarding claim 23, in addition to EDA as a ligand in MOF-808 (as discussed above), Peng further teaches that thioglycolic acid (TGA) was introduced into the framework of MOF-808 and the resulting MOF-808-TGA retains high removal efficiency toward soft metal ions, such as palladium and platinum.  Peng at page 4, col. 1; page 5, Fig. 3 (g-i); Peng supplementary page 41 details the synthesis of MOF-808-TGA.  

Regarding claim 13 (requiring “the adsorbent is a mixture of at least two MOFs”), Peng further teaches that oxalic acid (OX) was introduced into the framework of MOF-808 and the resulting MOF-808-OX shows high removal efficiency toward hard metal ions.  Peng at page 4, col. 1; page 5, Fig. 3 (d-f); Peng supplementary page 41 details the synthesis of MOF-808-OX.  .  Peng’s MOF-808-OX is cited here because it represents a potential functionalized MOF to use in combination with another functionalized MOF according to claim 13.  


N. Galaffu et al., 11 Organic Process Research & Development, 406-413 (2007) “Galaffu”)

Galaffu teaches that precious metal catalysts are extensively used to generate a wide range of products across a variety of industries.  Galaffu at page 406, col. 1.  Galaffu teaches that typical precious metal-promoted reactions include carbon-carbon bond formation, carbon-nitrogen bond formation, deprotection reactions, and hydrogenation. Galaffu at page 406, col. 1.  Galaffu further teaches that in medicinal chemistry, palladium is perhaps the most-widely utilized precious metal, being used for reactions such as Suzuki couplings and Buchwald-Hartwig aminations, which represent key transformations towards the synthesis of new active pharmaceutical ingredients (APIs). Galaffu at page 406, col. 1.  Galaffu still further teaches that the most commonly utilized methods for metal removal from APIs often suffer from significant disadvantages; for example the use of either activated carbon or recrystallisation can result in significant product loss, and often with these methodologies very low levels of residual metal content cannot be achieved.  Galaffu at page 406, col. 2.  

Galaffu is cited here to show that efficient removal of low levels of heavy metals from APIs is an art recognized issue.  

Claims 1-12, 14-21 and 23 Are Obvious over Peng in view of Galaffu

Claims 1-12, 14-21 and 23 are obvious over Peng in view of Galaffu for the following reasons.  

Regarding claims 1 and 23, one of ordinary skill is motivated to employ either of Peng’s MOF-808-EDTA or MOF-808-TGA in the methods taught by Peng to remove palladium from an API in view of Peng’ teaching that these two functionalized MOFs are efficient scavengers of precious metals, including palladium or platinum from an API in view of Galaffu’s teaching that whilst the use of palladium catalysts allows significantly quicker routes to the desired drug molecule, the downside is the very strong likelihood of high 

Regarding claim 2, Pd is listed as a class 2B elemental impurity in the ICH Q3D(R1) guidelines.  See attached ICH guideline Q3D (R1) on elemental impurities (2019) (see page 10).  Note that the term “elemental impurity” within the meaning of the ICH Q3D(R1) guidelines includes different oxidation states of the elemental impurity.  See page 3; see also pages 27 et seq.

Regarding claim 3, one of ordinary skill is motivated to reduce the palladium in the API to “a concentration of the elemental impurity in a recovered API which is at or below its Permitted Daily Exposure (PDE)” because the very reason for removal is to permit administration of the API as a therapeutic.  

Regarding claims 4-12 and 14-21, the specific additional limitations of these dependent claims are all taught by Peng as discussed in detail above.  

The above § 103 rejection can be supported by the rational of “teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention”.  MPEP § 2143(I)(G).  Galaffu discloses a need in the art to remove precious metals from APIs and discloses use of multidentate sulfur-based silica scavengers as highly effective adsorbents for the removal of precious, metals, specifically palladium as well as providing a background discussion of other prior art methods (including distillation, extraction, adsorption, and crystallization) and their disadvantages.  Galaffu at page 406.  Peng discloses a known technique that is applicable to efficient removal of low levels of Pd from feed streams.  One of ordinary skill in the art would have recognized that applying the known technique of Peng would 

Claim 13 Is Obvious over Peng in view of Galaffu

Claim 13 is obvious over Peng in view of Galaffu for the following reasons.  

As discussed above, Peng teaches that thioglycolic acid (TGA) was introduced into the framework of MOF-808 and the resulting MOF-808-TGA retains high removal efficiency toward soft metal ions, such as palladium and platinum.  Peng at page 4, col. 1; page 5, Fig. 3 (g-i); Peng supplementary page 41 details the synthesis of MOF-808-TGA.  

Also as discussed above, Peng further teaches that oxalic acid (OX) was introduced into the framework of MOF-808 and the resulting MOF-808-OX shows high removal efficiency toward hard metal ions.  Peng at page 4, col. 1; page 5, Fig. 3 (d-f); Peng supplementary page 41 details the synthesis of MOF-808-OX.  

One of ordinary skill in the art is motivated to employ a mixture of MOF-808-OX and MOF-808-TGA (per claim 13) to remove contaminants from and API (for the reasons discussed above) where in addition to a soft-metal ion contaminant (such as Pd, for which MOF-808-TGA is effective) the API further comprises a hard metal ion contaminant, such as those listed in Peng Fig. 3 (d) (for which MOF-808-OX is effective).  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP § 2144.06(II) (citing In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ahamad was published on September 22,2020, a few months after Applicant’s provisional application priority date of May 14, 2020.  In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled. MPEP § 2164.05(a).  However, exceptions to this rule could occur if a later-dated reference provides evidence of what one skilled in the art would have known on or before the effective filing date of the patent application. MPEP § 2164.05(a). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. MPEP § 2164.05(a).